SHAKPE, J.
The bill alleges in substance that the defendant Hardy who was the complainant’s agent in the management of certain plantations, without authority made sales of complainant’s- crops and used their proceeds and that he Avrongfully appropriated to his own' use moneys supplied by complainant to him as such agent, and that as to those matters there is a necessity for a discovery and accounting. It is' as recipients of the property so disposed of by Hardy that the defendants other than he are sought to be held liable.
As against Jacob and Ed Mars it is alleged in effect that with knowledge of Hardy’s agency they bought from him a quantity of cotton and corn belonging to complainant, and that they received from Hardy and *226applied to his individual account moneys belonging to complainant.
‘Defendant Schwarz is charged with' buying sixty-two bales of the cotton from Hardy which she after-wards sold to the defendant Ely, and Ely is charged with converting the cotton to • his own use by reselling it. The defendant bank is alleged to have bought other bales from the same source, and Fanny and Moses Marx are jointly charged with buying from Hardy still other bales of complainant’s cotton.
The supposed necessity for suing the defendants jointly appears in the following quotation from the .bill: “Said Hardy and said parties to whom said cotton was sold are guilty, of conversion of orator’s property and are liable to him for the value of the-same; and orator avers that to sue all the parties who purchased from said Hardy property of complainant would be costly and would require a great multiplicity of suits; and orator avers that he brings this his suit in the chancery court to avoid the multiplicity of suits by reason of the number of defendants who would be separately interested in the several conversions.”
To settle several controversies in a single suit and thereby prevent a multiplication of suits, equity will assume jurisdiction under a variety of circumstances, but it will never interfere to forestall legal remedies when the causes of suit are entirely separate and distinct from each other and depend for their adjustment on no common or connected right, relation or necessity. When the jurisdiction is invoked by a single complainant against several to whom his interest is separately opposed he must show that the interests of the defendants are related to each other as being connected with, or convergent in, the property right or question involved in the suit. — Pom. Eq. Jr., § 274.
Except as to the defendant Hardy the matters depended on for relief -are piirely' of legal cognizance, springing from separate tortious acts done outside the scope of Hardy’s agency so that neither the fact of agency or other fact alleged in the bill established any connected relation between the defendants or their acts *227complained of wliich will authorize a resort to equity for the purpose of avoiding numerous suits, nor is there anything else alleged which gives the bill equity as to the defendants whose demurrers were sustained.
Let the decree appealed from be affirmed at appellant’s cost.